Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed 5 November 2021 is a duplicate of the information disclosure statement filed 28 September 2021. Thus all of the references cited in this this latter filed information disclosure statement have been crossed off.
The foreign and non-patent literature references cited in the information disclosure statement filed 28 September 2021 are found in the parent applications.
JP 2013-133263 and the office action from the Chinese Patent Office for CN 2015104302.7 cited in the information disclosure statement filed 28 September 2021 fail to comply with 37 CFR 1.98(a)(3)(i) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. The parent applications also did not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, for these references.
Specification
The disclosure is objected to because of the following informalities:
The first sentence in paragraph [0024] gives the formula for the ferrite as Ni1-w-x-y-zZnwCoxMnyCuzFe2O4 and then refers to variable “a”. This variable is not found in the  disclosed formula. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims teach a composition represented by the formula Ni1-w-x-y-zZnwCoxMnyCuzFe2-aO4-1.5a. This formula is nowhere taught in the specification. Pargraph [0024] teaches a composition represented by the formula Ni1-w-x-y-zZnwCoxMnyCuzFe2O4 and pargraph [0027] teaches a composition represented by the formula Ni1-w-x-y-zZnwCoxMnyCuzFe2-aO4-x. There is no teaching in the specification of compositions having the claimed molar amount of oxygen is 4-1.5a. Thus the claimed formula is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24, 29, 34 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23 and 29 are duplicate claims in that cover the same subject matter in that z is 0<x<0.2 and y is 0<y<0.2 in both claims. Claims 22 and 34 are duplicate claims in that cover the same subject matter in that z is 0<x<0.2 and z is 0<z<0.2 in both claims. Claims 24 and 40 are duplicate claims in that cover the same subject matter in that z is 0<x<0.2 and a is 0<a<0.2 in both claims. 
Applicant is advised that should claims 22-24 be found allowable, claims 29, 34 and 40 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-31, 33-37 and 39-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7 and 8 of U.S. Patent No. 9,505,632. Although the claims at issue are not identical, they are not patentably distinct from each other because  the patented claims suggest the claimed radio frequency devices. Patented claim 1 teaches a radio frequency device comprising a composition represented by the formula Ni1-w-x-y-zZnwCoxMnyCuzFe2-aO4-1.5a, where w is 0.2-0.6, x is 0-0.2, y is 0-0.2, z is 0-0.2 and a is 0-0.2 and patented claim 4 teaches the claimed radio frequency device is an antenna. The patented w range is identical to that claimed in this application and the patented x, y, z and a ranges all overlap the claimed x, y, z and a ranges of this application. Thus patented claims 1 and 4 suggest the device and antenna of claims 21-25, 27-31, 33-37 and 39-43. Claim 7 teaches a radio frequency device comprising a composition represented by the formula Ni1-x-yZnxCoyFe2O4, where x is 0.2-0.6 and y is 0-0.2 and patented claim 8 teaches the claimed radio frequency device can be an antenna or a biomedical sensor. The patented x range is identical to the w range claimed in this application, the patented y range overlaps the claimed x range of this application and in this patented formula is one where y=z=a=0. Thus patented claims 7 and 8 suggest the device, antenna and biomedical sensor of claims 21, 25 and 26.
Claims 21, 25 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 8 of U.S. Patent No. 10,483619. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims teach radio frequency antennas and biomedical sensors comprising a composition represented by the formula Ni0.5725Zn0.4Co0.0275Fe2O4. The patented amounts of nickel, zinc and cobalt all fall within the claimed ranges and this patented formula is one where y=z=a=0. Thus patented claims 5 and 8 suggest the device, antenna and biomedical sensor of claims 21, 25 and 26.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21, 22, 33 and 34 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by U.S. patent application publication 2005/0090299.
This reference teaches a cellular phone, which is a radio frequency device, comprising a composition represented by the formula Ni0.3Zn0.6Cu0.1Fe2O4 (para 35-37). This device reads upon that claimed and thus the reference anticipates the claimed device. 
Allowable Subject Matter
Claims 32, 38 and 44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion in the cited art of record of a radio frequency biomedical sensor comprising Ni1-w-x-y-zZnwCoxMnyCuzFe2-aO4-1.5a, where w is 0.2-0.6, x is 0-0.2, 0<y<0.2, z is 0-0.2 and a is 0-0.2; where w is 0.2-0.6, x is 0-0.2, 0<z<0.2, y is 0-0.2 and a is 0-0.2; or where w is 0.2-0.6, x is 0-0.2, 0<a<0.2, z is 0-0.2 and y is 0-0.2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
9/28/22